Citation Nr: 0403802	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-08 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for 
osteochondritis dissecans of the right talus, currently 
assigned a 10 percent disability evaluation.

2.  Entitlement to an increased evaluation for 
osteochondritis dissecans of the left talus, currently 
assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which, in pertinent part, denied an 
increased evaluation for the veteran's service-connected left 
ankle disability, and an April 2002 rating decision of the 
VARO in Fargo, North Dakota, which, in pertinent part, denied 
an increased evaluation for the veteran's right ankle 
disability.  The veteran, who had active service from October 
1972 to August 1976, appealed those decisions to the BVA, and 
the case was referred to the Board for appellate review.

The Board observes that the veteran originally filed his 
claim with the RO in St. Paul, Minnesota.  However, in his 
March 2001 Notice of Disagreement, the veteran requested that 
his file be transferred to the RO in Fargo, North Dakota.  As 
a result, the file was subsequently transferred to the 
specified RO, which undertook additional adjudicatory action, 
and subsequently certified the veteran's appeal to the Board.

The Board also acknowledges the veteran's contention raised 
in VA Form 9 dated June 2002, which related that he has had 
problems with his arms.  He stated that these problems make 
the use of a cane more difficult and that it interacts with 
his bilateral ankle disorder.  The Board notes that the 
veteran had previously filed a claim for service connection 
for a left arm disorder, which was denied.  It is unclear as 
to whether the veteran intended to file a claim for service 
connection for a right arm disorder and a claim to reopen the 
issue of service connection for his left arm disorder.  
However, these matters are not currently before the Board 
because they have not been prepared for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

In this case, the Board notes that the veteran was afforded a 
VA examination in December 2001.  However, this examination 
was performed in connection with both the veteran's bilateral 
ankle disorder and bilateral knee disorder.  While it is 
clear from the examination report that some of the findings 
relate to the veteran's bilateral knee disability, it is not 
entirely clear as to some of the reported findings whether 
they refer to symptomatology associated with the veteran's 
service-connected bilateral ankle disability or his service-
connected bilateral knee disability.  In this regard, the 
Board observes that that the veteran reportedly falls down, 
requires the use of a cane, and has lateral wear of his 
shoes, yet there is no indication as to whether these are due 
to his bilateral ankle disorder, bilateral knee disorder, or 
both.  Moreover, it appears that the veteran essentially has 
reported that the symptomatology associated with his service-
connected bilateral ankle disability is worse than shown on 
the 2001 VA examination.  Therefore, the Board is of the 
opinion that an additional VA examination is necessary for 
the purpose of determining the severity and manifestations of 
his bilateral ankle disorder.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his bilateral 
ankle disorder.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to the severity 
of the veteran's right and left ankle 
disorders. The examiner is also 
requested to identify the 
symptomatology that is a manifestation 
of the veteran's bilateral ankle 
disability alone.  If it is not 
possible to distinguish some of the 
findings due to the bilateral ankle 
disability from that due to the 
bilateral knee disability, the examiner 
should so state.  The examiner should 
also comment on whether there is any 
limitation of motion, and if so, to 
what extent.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



